Case 1:19-cv-09236-KPF Document 137-1 Filed 08/12/20 Page 1 of 6




               Exhibit 1
                 Case 1:19-cv-09236-KPF Document 137-1 Filed 08/12/20 Page 2 of 6




From:                Andrew Dunlap
Sent:                Wednesday, July 29, 2020 4:42 PM
To:                  Greg Hollon; Kyle Roche; Caitlin Halligan
Cc:                  Matthew Lindenbaum; Rob Lindholm; Abby Rudzin; William K. Pao; Timothy B. Fitzgerald; Charles
                     Wittmann-Todd; Lisa Nelson; Todd M. Schneider; Matthew S. Weiler; Oscar Shine; Mitchell Nobel
Subject:             RE: In Re Tether Litigation


Greg,

Thank you for your email.

You do not explain why Bittrex’s or Poloniex’s privacy policies would prevent them from simply providing the relevant
information to us, pursuant to an appropriate protective order.

You also do not explain why evidence identifying an individual who owned the two accounts would require dismissal of
claims against Bittrex and Poloniex. As we explained, taking that representation as true, it is more than reasonable to
infer from the remaining allegations in the complaint that the individual participated in a scheme in which Bittrex,
Poloniex, and Bitfinex were knowingly involved. You also do not respond to our concern that discovery would be
necessary to explore the relationship between this individual and the three exchanges.

Given this, we cannot agree to the procedures you propose. We remain open to receiving whatever information you
wish to provide us, and to negotiating an appropriate protective order.

Best,

Andrew

From: Greg Hollon <GHollon@mcnaul.com>
Sent: Tuesday, July 28, 2020 5:45 PM
To: Andrew Dunlap <adunlap@selendygay.com>; Kyle Roche <kyle@rcfllp.com>; Caitlin Halligan
<challigan@selendygay.com>
Cc: Matthew Lindenbaum <matthew.lindenbaum@nelsonmullins.com>; Rob Lindholm
<robert.lindholm@nelsonmullins.com>; Abby Rudzin <arudzin@omm.com>; William K. Pao <wpao@omm.com>;
Timothy B. Fitzgerald <TFitzgerald@mcnaul.com>; Charles Wittmann‐Todd <cwittmanntodd@mcnaul.com>; Lisa Nelson
<LNelson@mcnaul.com>; Todd M. Schneider <tschneider@schneiderwallace.com>; Matthew S. Weiler
<mweiler@schneiderwallace.com>; Oscar Shine <oshine@selendygay.com>; Mitchell Nobel <mnobel@selendygay.com>
Subject: RE: In Re Tether Litigation

Andrew,

Here are answers to your questions:

         1. Neither Bittrex nor Poloniex has disclosed the name of the relevant account holder to each other or
         to Bitfinex. Bitfinex has identified from its records the name of the person who made the USDT
         transfers from Bitfinex to the 1AA6 account and the 1j1d account and therefore can confirm that
         transfers to both addresses were made by the same individual ‐‐ who, they confirm, is not a Bitfinex
         employee or shareholder ‐‐ without confirming the name of that individual with Bittrex or Poloniex.

                                                            1
                   Case 1:19-cv-09236-KPF Document 137-1 Filed 08/12/20 Page 3 of 6

         2. We do not understand your confusion about defendants’ privacy obligations, as financial firms
         needing to keep customer information confidential is hardly controversial. We have proposed a process
         that would work for Bittrex and Poloniex and do not understand why it would be objectionable to
         plaintiffs.

         3. Plaintiffs’ claims against Bittrex and Poloniex require plaintiffs to prove that both exchanges knew
         about any alleged relationship between the individual and Bitfinex. You have not responded to our
         request to provide the documents supporting plaintiffs’ allegation that the accounts are owned or
         controlled by Bitfinex, much less that Bittrex and Poloniex were aware of this alleged fact. It is not
         reasonable to speculate that the account holder was controlled by Bitfinex and that Bittrex and Poloniex
         were somehow aware of that. If plaintiffs are not prepared to acknowledge the effect of the facts on
         their claims, this process is not worth pursuing.

Please let us know if you’d like to proceed with the general process we’ve outlined and discuss any specific comments
plaintiffs have on the proposed order or if we should take this up with the Court.

Regards, Greg

* UHJRU\-+ ROORQ_$WWRUQH\




7 _) _'  
Z Z Z P FQDXOFRP _JKROORQ# P FQDXOFRP




From: Andrew Dunlap <adunlap@selendygay.com>
Sent: Monday, July 27, 2020 1:46 PM
To: Greg Hollon <GHollon@mcnaul.com>; Kyle Roche <kyle@rcfllp.com>; Caitlin Halligan <challigan@selendygay.com>
Cc: Matthew Lindenbaum <matthew.lindenbaum@nelsonmullins.com>; Rob Lindholm
<robert.lindholm@nelsonmullins.com>; Abby Rudzin <arudzin@omm.com>; William K. Pao <wpao@omm.com>;
Timothy B. Fitzgerald <TFitzgerald@mcnaul.com>; Charles Wittmann‐Todd <cwittmanntodd@mcnaul.com>; Lisa Nelson
<LNelson@mcnaul.com>; Todd M. Schneider <tschneider@schneiderwallace.com>; Matthew S. Weiler
<mweiler@schneiderwallace.com>; Oscar Shine <oshine@selendygay.com>; Mitchell Nobel <mnobel@selendygay.com>
Subject: RE: In Re Tether Litigation

Greg,

We are open to considering any information you decide to provide to us. We are also open to negotiating an
appropriate protective order that includes an “attorneys’ eyes only” provision, so long as it allows us to use that
information in the litigation.

As we consider your specific proposals, we have a few questions.

First, on Saturday you wrote that you “believe that both the 1AA6 account and the 1j1d account are owned by the same
person,” but you “cannot give [Plaintiffs] the account holder’s name due to confidentiality and privacy
obligations.” Later in your email, however, you wrote that you “have confirmed with Bitfinex that the individual is not
an employee or shareholder of any Bitfinex entity,” which suggests that you have provided the individual’s identity to
Bitfinex. Have you, in fact, provided the individual’s name to Bitfinex, and if so, why are you able to share the person’s
name with Bitfinex but not with us? Similarly, how did you arrive at your belief that the accounts “are owned by the
same person” if Bittrex and Poloniex did not share the individual’s name between themselves?
                                                             2
                Case 1:19-cv-09236-KPF Document 137-1 Filed 08/12/20 Page 4 of 6


Second, can you please elaborate on the “confidentiality and privacy obligations” you say prevent you from simply
sharing the account holder’s name with us at this time, subject to a suitable protective order? It appears, for example,
that Poloniex’s privacy policy allows disclosure of data where “necessary to . . . defend against claims.” (See
https://poloniex.com/privacy/.) It is not clear to us why you believe early discovery requests would be necessary.

Third, we do not understand your claim that the various representations in your email, if true, would be “dispositive
with respect to the allegations against Bittrex and Poloniex.” Even assuming the truth of Bitfinex’s apparent
representation to you that “the individual is not an employee or shareholder of any Bitfinex entity", it would not be
reasonable to infer that Bitfinex did not control the accounts. Rather, it would be reasonable to infer from the
circumstances, e.g., Compl. ¶¶ 259‐79, that Bitfinex did control the accounts with the cooperation or involvement of the
account owner. It would be similarly reasonable to infer that Bittrex and Poloniex were aware of and participated in this
scheme. We do not see how one could rebut these inferences without broader discovery, including for example
production of the individual’s account records; production of his or her communications with Bitfinex, Bittrex, and
Poloniex; and a deposition of the individual. Do you have information that affirmatively establishes that this individual
has no connection to Bitfinex of any kind (not simply representations that he or she was not a Bitfinex employee or
shareholder, or that you are unaware of any such links)? If so, will you provide it to us?

We think it would be most productive to receive your responses to the above questions in writing. Once we receive
your responses, we are glad to meet and confer.

Best,

Andrew

From: Greg Hollon <GHollon@mcnaul.com>
Sent: Saturday, July 25, 2020 2:44 PM
To: Kyle Roche <kyle@rcfllp.com>; Caitlin Halligan <challigan@selendygay.com>; Andrew Dunlap
<adunlap@selendygay.com>
Cc: Matthew Lindenbaum <matthew.lindenbaum@nelsonmullins.com>; Rob Lindholm
<robert.lindholm@nelsonmullins.com>; Abby Rudzin <arudzin@omm.com>; William K. Pao <wpao@omm.com>;
Timothy B. Fitzgerald <TFitzgerald@mcnaul.com>; Charles Wittmann‐Todd <cwittmanntodd@mcnaul.com>; Lisa Nelson
<LNelson@mcnaul.com>
Subject: In Re Tether Litigation

Counsel,

Thanks again for taking the time to talk with us regarding the Tether litigation and the allegations made
against Bittrex and Poloniex. The Amended Complaint is premised on the allegation that Bitfinex was using
the 1AA6 account on the Bittrex exchange and the 1j1d account on the Poloniex exchange to deposit large
sums of Tether onto the exchanges to fraudulently “pump” the cryptocurrency markets. As we discussed on
our call, Plaintiffs are wrong on this central premise, as indicated by the following:

        Bittrex can say with certainty that the 1AA6 account does not belong to Bitfinex or any entity
         associated with Bitfinex. Instead, it belongs to an individual person. We understand that Poloniex can
         say with certainty the same thing about the 1J1d account.
        We can further say that we believe that both the 1AA6 account and the 1j1d account are owned by the
         same person, and we are not aware of any link between that person and Bitfinex. Bitfinex has
         confirmed to us that one individual person (i.e., the same individual) requested the transfers of USDT
         to both the 1AA6 Bittrex deposit address and the 1j1d Poloniex deposit address.

                                                            3
               Case 1:19-cv-09236-KPF Document 137-1 Filed 08/12/20 Page 5 of 6

      We understand that you are requesting documentation that would confirm the identity of the account
       holder. At this point, we cannot give you the account holder’s name due to confidentiality and privacy
       obligations, but we are prepared to work through those issues with you and/or the Court, and
       understand the information will be discoverable should the case proceed. Once you have the identity
       of the account holder, we presume you will likewise be able to confirm that he does not appear to be
       associated with Bitfinex or any of the Bitfinex affiliates identified in the Amended Complaint. We have
       confirmed with Bitfinex that the individual is not an employee or shareholder of any Bitfinex entity.

Because the Amended Complaint is based on—and states repeatedly—the allegation that the 1AA6 and 1j1d
accounts belong to Bitfinex, the fact that those accounts are not known to be associated with Bitfinex is
dispositive with respect to the allegations against Bittrex and Poloniex. As I noted on the call, we do not know
what good‐faith basis Plaintiffs had for alleging that the 1AA6 or 1j1D accounts were Bitfinex accounts; if there
is some evidence in Plaintiffs’ possession establishing that Bitfinex owns the 1AA6 or 1j1D accounts, we would
request that you provide it to us. Otherwise, we will have no choice but to assume that Plaintiffs’ allegation is
based on nothing but unfounded speculation.

Before bringing this issue before the Court, we wanted to give Plaintiffs the opportunity to dismiss the claims
against Bittrex and Poloniex based on the actual facts. As I said in our call, we are not expecting Plaintiffs to
take our word for it, and we are willing to respond to your request for documentation regarding the identity of
the account holder in a way that allows Bittrex and Poloniex to comply with their privacy and confidentiality
obligations. Here is our proposal:

               1.     The parties will ask the Court to enter a stipulated order for this initial exchange
                      of discovery that would allow the responding party to designate information
                      Attorneys’ Eyes Only. We hope to have a draft of this to you by Monday.
               2.     The order would authorize Plaintiffs to serve the following limited discovery in
                      advance of a Rule 26(f) conference: Plaintiffs will issue an RFP to Bittrex asking
                      for “Documents sufficient to show the identity of the owner of the Bittrex
                      account identified in Paragraph 206 of Plaintiff’s Consolidated Class Action
                      Complaint, referred to in the Consolidated Class Action Complaint as the ‘1AA6’
                      USDT address” and an RFP to Poloniex asking for “Documents sufficient to show
                      the identity of the owner of the Poloniex account identified in Paragraph 205 of
                      the Consolidated Class Action Complaint, referred to in the Consolidated Class
                      Action Complaint as the ‘1J1d’ USDT address.” The order would also authorize
                      Bittrex and Poloniex to issue an RFP to Plaintiffs for “All Documents establishing
                      or supporting Plaintiffs’ good‐faith basis for their allegation that the two USDT
                      deposit addresses identified in Paragraphs 205 and 206 of Plaintiff’s
                      Consolidated Class Action Complaint belong to Bitfinex.”
               3.     Promptly after the Court enters the order permitting the discovery and providing
                      the confidentiality protection, Bittrex, Poloniex, and Plaintiffs will produce the
                      documents requested.
               4.     Promptly after receiving the documents, Plaintiffs will notify Bittrex and Poloniex
                      of whether Plaintiffs are willing, after seeing that information, to dismiss their
                      claims against them.
               5.     The parties reserve all other rights, including any right to take additional
                      discovery or to object to any additional discovery, including any argument that
                      additional discovery should not be permitted until after resolution of
                      Defendants’ dispositive motions.

                                                        4
                    Case 1:19-cv-09236-KPF Document 137-1 Filed 08/12/20 Page 6 of 6

We think it makes sense to schedule a call to talk this through on Monday or Tuesday. Please suggest some
times your group would be available. Absent an agreement along the above lines, we will proceed with
bringing to the Court’s attention the serious factual inaccuracies we have identified in the Amended
Complaint, and our position that those factual inaccuracies are fatal to the claims made against both
exchanges.

We of course reserve all rights to seek any available and appropriate relief for having been brought into the
litigation on the basis of the factually inaccurate allegations. We are hopeful we can avoid that, and instead
work cooperatively to address the issues we have identified.

Regards, Greg

* UHJRU\-+ ROORQ_$WWRUQH\




7 _) _'  
Z Z Z P FQDXOFRP _JKROORQ# P FQDXOFRP




                                                        5
